DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I and “DNA” in the reply filed on 3/25/2022 is acknowledged.
Claims 31, 126, 130, and 131 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2022.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9, 16, 22, 26, 32, 90, 91, 109, 111, 115, 119, 122, and 123 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myburgh et al (Molecular Therapy-Nucleic Acids Vol.3, e207, 2014, cited by applicant) in view of Stegmeier et al (PNAS Vol.102(37):13212-13217, 9/13/2005, cited by applicant) and Sun et al (BioTechniques Vol.41(1):59-63, 2006, cited by applicant).
The claimed invention is drawn to miRNA expression constructs that comprise a promoter element, a spacer of 300-500bp, and at least one hairpin.
Myburgh et al have taught miRNA expression constructs that comprise a promoter element, a spacer, and at least one hairpin. It has ben taught that the miRNAs target CCR5 and comprise one or more copies of the miRNA. It has been taught the use of PolII and PolIII promoters. It has been taught the use of a MGST2 spacer between the promoter and the miRNA. Myburgh et al have taught that it was known in the art that a spacer provided for more effective expression. It has been taught the use of lentiviral vectors. It has ben taught that they optimized miRNA mimic design by adjusting complementary sequences and stem lengths. It has been taught the use of a miR-30 hairpin and miR-16 flanking regions. Myburgh et al have taught that they increased efficiency by expressing their construct as a multiple hairpin structure and found that a triple hairpin anti-CCR5mirGE downregulates CCR5 expression by more than 90% with a single copy of lentivector. It has been taught “The MGST2 gene was used as spacer as we initially observed the repression activity was dramatically reduced when miRNAs were placed immediately after the transcription start site. A similar finding has been reported that absence of intervening sequence between the 5’ end of the mRNA and miRNA hairpin was detrimental to knockdown activity.”.  Figure 5b provides for the limitations recited in claim 26. Myburgh et al assert that the efficient gene knockdown with a single copy of miRNA-containing lentivector was achieved by optimization of critical miRNA features combined with multimerization of miRNA hairpins in a single cassette. It has been taught that their constructs rendered transduced cell, including primary human macrophages, resistant to infection with a CCR%-tropic strain of HIV. Myburgh et al also assert that they have provided an algorithm as well as a set of genetic tools for everyone to design “optimized” miRNA against ant target gene. Myburgh et al have taught the use of marker genes that express marker proteins and the genes of claim 110 and 111 are examples of well known marker genes. The use of peptide cleavage sites was also well known and routinely used in the art. The limitations of claims 110, 111, and 119 clearly are not inventive aspects of the claimed invention, but are routinely used in the art. Myburgh et al have not specifically taught a spacer that is within the 300-600bp range, however they have clearly taught that a spacer indeed a beneficial feature.
Stegmeier et al have also taught miRNA hairpin expression cassettes. Stegmeier et al have taught a lentiviral microRNA-based system for single-copy polymerase II-regulated RNA interference in mammalian cells. Stegmeier et al utilized mir-30 hairpins. Figure 4A depict the use of various spacers, expressed marker genes, between the promoter and hairpins. Stegmeier et al also do not teach a spacer that is between 300-600bp.
Sun et al have taught multi-miRNA hairpin methods that improve gene knockdown efficiency. Sun et al have taught the use of a spacer between a PolII promoter and a hairpin. Figure 1D shows a 70mer spacer, for example.
One in the art would therefore have known from the prior art, as a whole, that spacers from 70nt to at least 725nt can function in miRNA expression cassettes. Indeed, the prior art has taught that it desirable to have a spacer between the promoter and hairpin. Indeed, the instant specification admits that the sequence of the spacer can be any sequence (paragraphs 7 and 82). The prior art cited above has demonstrated spacers of various sequences and lengths that embrace the size of spacer recited in the claims. The specification does not show that spacers of 300-600 function any differently than the spacers taught in the art where it appears that fact that there is a spacer sequence between the promoter and hairpin is all that is required for more effective expression. The prior art has clearly provided a motivation to utilize spacers and furthermore has demonstrated the use of such spacers.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


Claim(s) 16 and 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myburgh et al (Molecular Therapy-Nucleic Acids Vol.3, e207, 2014, cited by applicant) in view of Stegmeier et al (PNAS Vol.102(37):13212-13217, 9/13/2005, cited by applicant) and Sun et al (BioTechniques Vol.41(1):59-63, 2006, cited by applicant) as applied to claims 1, 9, 16, 22, 26, 32, 90, 91, 109, 111, 115, 119, 122, and 123 above, and further in view of Ursov et al (Cells Vol.7(10):11 pages, Feb. 4, 2018).
 Myburgh et al do not specifically teach the use of differently targeting miRNA in their constructs or specifically the use of an EF1s promoter.  EF1s promoters are PolII promoters. One in the art would have been motivated to utilize any of the number of known and available polII or PolII promoters as the art above has clearly demonstrated the successful use of a variety of these promoter types.
Urusov et al have taught the use of EF1 promoter in the lentiviral expression of polycistronic anti-CCR5 artificial miRNAs (see figure2A).  On page 2 it has been taught to utilize miRNAs that target different targets within the same gene target. It has been taught the use of different miRNA may provide a benefit over the use of tandem repeats of the same miRNA. One in the art would clearly have been motivated to utilize different miRNAs targeting the same gene in a determination of optimal miRNA expression and gene knockdown.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635